
	
		I
		112th CONGRESS
		1st Session
		H. R. 3496
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Kind (for himself
			 and Mr. Reichert) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To sustain fish, plants, and wildlife on America’s public
		  lands.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Wildlife Heritage
			 Act.
		2.FindingsCongress finds the following:
			(1)Fish and wildlife
			 are fundamental parts of America’s history and character, and fish and wildlife
			 conservation is a core value shared by all Americans. All future generations
			 deserve the opportunity to benefit from and enjoy a diverse array of fish and
			 wildlife species.
			(2)Fish and wildlife
			 conservation provides economic, social, educational, recreational, emotional,
			 and spiritual benefits. The economic value of hunting, fishing, and
			 wildlife-associated recreation alone is estimated to contribute
			 $122,000,000,000 annually to the American economy. Fish and wildlife habitats,
			 including forests, grasslands, riparian lands, wetlands, rivers, and other
			 bodies of water are an essential component of the American landscape, and are
			 protected and valued by Federal, State, and local governments, tribes, private
			 landowners, conservation organizations, and millions of American sportsmen and
			 outdoor recreationists.
			(3)States possess
			 broad trustee and police powers over fish and wildlife within their
			 borders.
			(4)The States and the
			 Federal Government both have management responsibilities affecting fish and
			 wildlife, and should work cooperatively in fulfilling these
			 responsibilities.
			(5)The American
			 landscape is rapidly changing, particularly in the Western United States where
			 the majority of the Federal public lands are found, increasing the importance
			 of sustaining fish and wildlife and their habitats on our public lands.
			(6)Federal public
			 lands are critical to the future of fish, plant, and wildlife species in
			 America. Federal public lands help to protect endangered and threatened species
			 from going extinct and help prevent species from becoming endangered in the
			 first place. These lands complement the conservation of fish, plants, and
			 wildlife on private lands by providing comparatively intact tracts of land that
			 serve as refuges from human development and other pressures. Federal public
			 lands also help keep common species common, including species valued for
			 hunting and fishing.
			(7)Federal public
			 lands provide habitats for species impacted by the effects of global climate
			 change and will play an important role in the ability of fish, plants, and
			 wildlife to adapt to and survive global warming’s mounting impacts.
			(8)Consistent with
			 long-standing principles of multiple use and sustained yield management, the
			 goal of sustaining the diverse fish, wildlife, and plant communities that
			 depend on our Federal public lands should guide the stewardship of America’s
			 public lands.
			3.DefinitionsIn this Act:
			(1)Desired
			 non-native speciesThe term desired non-native
			 species means those wild species of plants or animals that are not
			 indigenous to a planning area but are valued for their contribution to species
			 diversity or their social, cultural, or economic value.
			(2)Focal
			 speciesThe term focal species means species
			 selected for monitoring because their population status and trends are believed
			 to provide useful information regarding the effects of management activities,
			 natural disruptions, or other factors on unmeasured species and to provide
			 insights to the integrity of the ecological systems to which they
			 belong.
			(3)Native
			 speciesThe term native species means species of
			 plants and animals indigenous to a planning area.
			(4)Planning
			 areaThe term planning area means any geographic
			 unit of National Forest System lands or Bureau of Land Management lands covered
			 by an individual management plan.
			(5)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 the Interior, with respect to land under such Secretary’s jurisdiction;
			 and
				(B)the Secretary of Agriculture, with respect
			 to land under such Secretary’s jurisdiction.
				(6)Species-of-concernThe
			 term species-of-concern means the following:
				(A)A species listed
			 as an endangered species or threatened species, or proposed or identified as
			 candidates for such listing, under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
				(B)A species
			 designated with a Global, State, or Taxon status ranking of G1, G2, G3, S1, S2,
			 T1, T2, or T3 by a State Natural Heritage Program.
				(C)A species of
			 greatest conservation need identified by State comprehensive wildlife
			 conservation strategies.
				(D)Other species
			 identified by the Forest Service or the Bureau of Land Management for which
			 scientific evidence raises a concern regarding the species’ sustainability in a
			 planning area.
				(7)Sustainable
			 populationThe term sustainable population means a
			 population of a species that has a high likelihood of persisting well
			 distributed throughout its range within a planning area for a period of at
			 least 50 years into the future, based on the best available scientific
			 information, including information obtained through the monitoring program
			 under section 5, regarding its abundance, distribution, habitat quality, and
			 reproduction and survival rates.
			4.Sustainable
			 populations
			(a)Management
			 directionEach Secretary shall plan for and manage planning areas
			 under the Secretary’s respective jurisdiction in order to maintain sustainable
			 populations of native species and desired non-native species within each
			 planning area, except that management for desired non-native species shall not
			 interfere with the maintenance of sustainable populations of native species
			 within a planning area.
			(b)Management
			 coordinationIf a population of a species extends across more
			 than one planning area, each Secretary shall coordinate the management of lands
			 in the planning areas containing such population in order to maintain a
			 sustainable population of such species.
			(c)Extrinsic
			 conditionsIf a Secretary,
			 using the best available science and after providing notice to the public by
			 publication in the Federal Register and opportunity for public comment for a
			 period of at least 60 days, determines that conditions beyond such Secretary’s
			 authority make it impossible for the Secretary to maintain a sustainable
			 population of a native species or desired non-native species within a planning
			 area, or, under the circumstances identified in paragraph (2), within two or
			 more planning areas, such Secretary shall—
				(1)manage lands
			 within the planning area or areas in order to achieve to the maximum extent
			 possible the survival and health of that population; and
				(2)ensure that any
			 activity authorized, funded, or carried out within the planning area does not
			 increase the likelihood of extirpation of the population in such planning area
			 or areas.
				(d)ComplianceEach Secretary shall ensure that land
			 management plans for a planning area under the Secretary’s respective
			 jurisdiction, actions implementing or authorized under such plans, and other
			 activities that may affect the maintenance of sustainable populations conducted
			 under the Secretary’s jurisdiction comply with this section.
			5.Monitoring and
			 evaluation
			(a)Establishment of
			 monitoring programsTo
			 provide a basis for determining the sustainability of native species and
			 desired non-native species populations for purposes of section 4, each
			 Secretary shall adopt and implement, as part of the land management planning
			 for a planning area, a strategically targeted monitoring program to determine
			 the status and trends of such species populations in such planning area.
			(b)Monitoring
			 program requirementsThe monitoring programs established under
			 subsection (a) shall designate focal species representing the diversity of
			 ecological systems and species present in the planning area, identify
			 species-of-concern in the planning area, and provide for—
				(1)the monitoring of
			 the status and trends of the habitats and ecological conditions that support
			 focal species and species-of-concern;
				(2)population surveys
			 of the focal species identified in the monitoring program using methods
			 sufficient to ensure that monitoring of habitats and ecological conditions
			 pursuant to paragraph (1) is providing accurate information regarding the
			 status and trends of species’ populations in the planning area; and
				(3)population surveys of species-of-concern
			 whose populations are not adequately assessed by monitoring pursuant to
			 paragraphs (1) and (2) and for which there is reasonable concern regarding
			 potential reductions in distribution or abundance within such planning area in
			 order to evaluate information regarding population status and trends.
				(c)Cooperation with
			 State entities and other agenciesEach Secretary shall develop and implement,
			 to the maximum extent practicable, the monitoring program established under
			 this section, including the selection of native species and desired non-native
			 species, habitat, and ecological conditions to be monitored and methodologies
			 for conducting such monitoring, in cooperation with State fish and wildlife
			 agencies and in coordination with other State agencies with responsibility for
			 management of natural resources. Each Secretary shall consider and utilize
			 relevant population data maintained by other Federal agencies, State agencies,
			 tribes, or other relevant entities.
			6.Coordination
			(a)Management
			 coordinationTo the maximum
			 extent practicable and consistent with applicable law, each Secretary shall
			 coordinate the management of planning areas with the management of the National
			 Wildlife Refuge System and National Park System, other Federal agencies, State
			 fish and wildlife agencies, other State agencies with responsibility for
			 management of natural resources, tribes, local governments, and
			 non-governmental organizations engaged in species conservation in order
			 to—
				(1)maintain
			 sustainable populations of native species and desired non-native
			 species;
				(2)develop strategies to address the impacts
			 of climate change on native species and desired non-native species;
				(3)establish linkages between habitats and
			 discrete populations;
				(4)reintroduce
			 extirpated species, where appropriate, when a species population is no longer
			 present; and
				(5)conduct other
			 joint efforts in support of sustainable plant and animal communities across
			 jurisdictional boundaries.
				(b)Coordination
			 with conservation activitiesIn planning for the management of
			 lands for the purpose of maintaining sustainable populations of native species
			 and desired non-native species in a planning area, each Secretary shall, to the
			 maximum extent practicable and consistent with Federal law—
				(1)consult with and
			 offer opportunities for participation to adjoining Federal, State, tribal,
			 local, and private landowners, State and tribal fish and wildlife agencies, and
			 other State and tribal agencies with responsibility for management of natural
			 resources; and
				(2)coordinate such
			 management planning with relevant conservation plans for fish, plants, and
			 wildlife and their habitats, including State comprehensive wildlife strategies
			 and other State conservation strategies for species, National Fish Habitat
			 partnerships, North American Wetland Conservation Joint Ventures, and the
			 Federal-State-private partnership known as Partners in Flight.
				(c)No effect on
			 National Wildlife Refuge or National Park SystemsNothing in this
			 section affects the laws or management standards applicable to lands or species
			 populations within the National Wildlife Refuge System or National Park
			 System.
			7.Implementing
			 regulationsNot later than one
			 year following the date of enactment of this Act, each Secretary shall issue
			 regulations implementing all provisions of America’s Wildlife Heritage
			 Act.
		8.ConstructionNothing in this Act shall be construed
			 to—
			(1)affect the
			 authority, jurisdiction, or responsibility of each of the several States to
			 manage, control, or regulate fish, plants, and wildlife under the laws and
			 regulations of each of the States; or
			(2)authorize a Secretary to control or
			 regulate within a State the fishing or hunting of fish and wildlife within the
			 State except insofar as the Secretary may exercise authority granted to him or
			 her under other laws.
			
